Attorney Grievance Commission of Maryland v. Michael Ron Worthy, Misc. Docket AG No.
6, September Term 2012.

ATTORNEY DISCIPLINE – ATTORNEY MISCONDUCT – INDEFINITE
SUSPENSION
The Respondent, Michael Ron Worthy, violated the Maryland Lawyers’ Rules of
Professional Conduct 8.4(b) and (d). These violations stemmed from Worthy’s willful
failure to file federal income tax returns for the years 2006 and 2007. The appropriate
sanction, the Court of Appeals concluded, was indefinite suspension with the right to apply
for reinstatement after six months.
Circuit Court for Prince George’s County
Case No. CAE1207690

Argued: December 9, 2013
                                           IN THE COURT OF APPEALS OF

                                                     MARYLAND


                                                 Misc. Docket AG No. 6

                                                 September Term, 2012


                                               ATTORNEY GRIEVANCE
                                             COMMISSION OF MARYLAND

                                                           v.

                                               MICHAEL RON WORTHY


                                                     Barbera, C.J.
                                                     Harrell
                                                     Battaglia
                                                     Greene
                                                     Adkins
                                                     McDonald
                                                     Watts,

                                                                     JJ.


                                                 Opinion by Battaglia, J.


                                               Filed: January 30, 2014
       Michael Ron Worthy, Respondent, was admitted to the Bar of this Court on December

19, 1996. On March 14, 2012, the Attorney Grievance Commission, acting through Bar

Counsel (“Bar Counsel”), pursuant to Maryland Rule 16-751(a),1 filed a “Petition For

Disciplinary or Remedial Action” (“Petition”) against Worthy, charging various violations

of the Maryland Lawyers’ Rules of Professional Conduct, to include Rule 8.4(b), (c) and (d)

(Misconduct).2

       The factual bases of these charges arose out of Worthy’s failure to file federal

personal income tax returns for 2006 and 2007. Bar Counsel alleged that Worthy “willfully

failed to file federal income tax returns for the years 2006 and 2007, resulting in a tax loss

of at least $70,000.” The Petition also alleged that Worthy “pleaded guilty to two counts of




       1
           Rule 16-751(a) provides, in relevant part:

                (a) Commencement of disciplinary or remedial action. (1)
                Upon approval or direction of Commission. Upon approval or
                direction of the Commission, Bar Counsel shall file a Petition
                for Disciplinary or Remedial Action in the Court of Appeals.
       2
           Rule 8.4 provides, in pertinent part:

                It is professional misconduct for a lawyer to:
                                             ***
                (b) commit a criminal act that reflects adversely on the lawyer’s
                honesty, trustworthiness or fitness as a lawyer in other respects;
                (c) engage in conduct involving dishonesty, fraud, deceit or
                misrepresentation;
                (d) engage in conduct that is prejudicial to the administration of
                justice[.]
failure to file tax returns in the [U.S.] District Court of Maryland”3 and at the time of the

Petition filing, Worthy was “scheduled to be sentenced on those charges on March 22, 2012.”

In an Order dated March 13, 2012, we referred the matter to Judge Graydon S. McKee, III,

of the Circuit Court for Prince George’s County for a hearing, pursuant to Rule 16-757.4


       3
         According to Worthy’s plea agreement with the United States Attorney’s Office for
the District of Maryland, he pled guilty to a two-count criminal information charging him
with violations of Section 7203 of Title 26 of the United States Code, which provides:

               Any person required under this title to pay any estimated tax or
               tax, or required by this title or by regulations made under
               authority thereof to make a return, keep any records, or supply
               any information, who willfully fails to pay such estimated tax or
               tax, make such return, keep such records, or supply such
               information, at the time or times required by law or regulations,
               shall, in addition to other penalties provided by law, be guilty of
               a misdemeanor and, upon conviction thereof, shall be fined not
               more than $25,000 ($100,000 in the case of a corporation), or
               imprisoned not more than 1 year, or both, together with the costs
               of prosecution. In the case of any person with respect to whom
               there is a failure to pay any estimated tax, this section shall not
               apply to such person with respect to such failure if there is no
               addition to tax under section 6654 or 6655 with respect to such
               failure. In the case of a willful violation of any provision of
               section 6050I, the first sentence of this section shall be applied
               by substituting “felony” for “misdemeanor” and “5 years” for “1
               year”.
       4
           Rule 16-757 provides:

               (a) Generally. The hearing of a disciplinary or remedial action
               is governed by the rules of evidence and procedure applicable to
               a court trial in a civil action tried in a circuit court. Unless
               extended by the Court of Appeals, the hearing shall be
               completed within 120 days after service on the respondent of the
               order designating a judge. Before the conclusion of the hearing,
                                                                                     (continued...)

                                               2
       On March 22, 2012, Judge Roger W. Titus of the United States District Court for the

District of Maryland sentenced Worthy to six months’ incarceration followed by one year of

supervised release. Worthy reported to serve his sentence in May of 2012.

       After his release in October of 2012, Worthy was served with process in this case in

January of 2013. He then filed a Response to the Petition for Disciplinary or Remedial

Action, admitting that he had been convicted of two counts of willful failure to file but



(...continued)
                 the judge may permit any complainant to testify, subject to
                 cross-examination, regarding the effect of the alleged
                 misconduct. A respondent attorney may offer, or the judge may
                 inquire regarding, evidence otherwise admissible of any
                 remedial action undertaken relevant to the allegations. Bar
                 Counsel may respond to any evidence of remedial action.
                 (b) Burdens of proof. The petitioner has the burden of proving
                 the averments of the petition by clear and convincing evidence.
                 A respondent who asserts an affirmative defense or a matter of
                 mitigation or extenuation has the burden of proving the defense
                 or matter by a preponderance of the evidence.
                 (c) Findings and conclusions. The judge shall prepare and file
                 or dictate into the record a statement of the judge’s findings of
                 fact, including findings as to any evidence regarding remedial
                 action, and conclusions of law. If dictated into the record, the
                 statement shall be promptly transcribed. Unless the time is
                 extended by the Court of Appeals, the written or transcribed
                 statement shall be filed with the clerk responsible for the record
                 no later than 45 days after the conclusion of the hearing. The
                 clerk shall mail a copy of the statement to each party.
                 (d) Transcript. The petitioner shall cause a transcript of the
                 hearing to be prepared and included in the record.
                 (e) Transmittal of record. Unless a different time is ordered by
                 the Court of Appeals, the clerk shall transmit the record to the
                 Court of Appeals within 15 days after the statement of findings
                 and conclusions is filed.

                                                 3
denying that he had violated any Rule of Professional Conduct. At the subsequent hearing,

Bar Counsel and Worthy submitted a Joint Statement of Stipulated Facts and four Joint

Exhibits.5 Worthy requested and garnered the opportunity to provide mitigation through his

      5
          The Joint Statement of Stipulated Facts provided:

              1. Michael Ron Worthy, Esquire was admitted to the Bar of the
              Court of Appeals of Maryland on December 19, 1996.

              2. On July 7, 2010, Mr. Worthy pleaded guilty in the United
              States District Court for the District of Maryland in Criminal
              No. RWT-10-253 to two counts of willful failure to file federal
              tax returns in violation of 26 U.S.C. §7203.

              3. Mr. Worthy willfully failed to file federal income tax returns
              for the years 2006 and 2007, resulting in a tax loss of at least
              $70,000.

              4. On March 22, 2012, Mr. Worthy was sentenced to six months
              incarceration.

              5. Mr. Worthy has served his sentence. He has now resumed the
              practice of law.

              6. Mr. Worthy received a reprimand by consent from the Court
              of Appeals of Maryland in October 2007, for advancing funds
              to his client for mortgage payments while representing her in
              litigation concerning the property and for negotiating a lease of
              that property to another client while representing both parties.

              7. The document attached hereto as Exhibit 1 is a true copy of
              the genuine docket entries in the case of United States of
              America v. Michael Ron Worthy, Criminal No. RWT-10-253.

              8. The document attached hereto as Exhibit 2 is a true copy of
              the genuine Judgment of the United States District Court in
              United States of America v. Michael Ron Worthy, Criminal No.
                                                                                  (continued...)

                                             4
own testimony, as well as in letters from four judges in which they favorably addressed

Worthy’s character, after they had been duly served with subpoenas.6

       Judge McKee issued written Findings of Fact and Conclusions of Law in which he

determined that Worthy violated Rules 8.4(b) and (d), but did not violate Rule 8.4(c):

                  FINDINGS OF FACT AND CONCLUSIONS OF LAW

                        The Attorney Grievance Commission of Maryland filed
                 a Petition for Disciplinary or Remedial Action against the
                 Respondent, Michael Ron Worthy, Esquire, in the Court of
                 Appeals of Maryland on March 5, 2012, alleging that he
                 committed professional misconduct by willfully failing to file
                 his federal income tax returns for two years (2006 and 2007).


(...continued)
                 RWT-10-253.

                 9. The document attached hereto as Exhibit 3 is a true copy of
                 the genuine plea agreement dated May 6, 2010 between Mr.
                 Worthy and the United States Attorney filed in the United States
                 District Court for the District of Maryland in United States of
                 America v. Michael Ron Worthy, Criminal No. RWT-10-253 on
                 July 7, 2010.

                 10. The document attached hereto as Exhibit 4 is a true copy of
                 the genuine sentencing transcript dated March 22, 2012 in the
                 United States District Court for the District of Maryland in
                 United States of America v. Michael Ron Worthy, Criminal No.
                 RWT-10-253.

(exhibits omitted). The Joint Exhibits were from the federal Criminal Action, United States
of America v. Michael Ron Worthy, Criminal No. RWT-10-253: (1) U.S. District Court
Criminal Docket; (2) U.S. District Court Judgment in Criminal Case; (3) Plea Agreement;
and (4) Transcript – Sentencing Hearing Proceeding.
       6
       Letters were submitted by Judge Hassan A. El-Amin, Judge Melanie Shaw Geter,
Judge Michele D. Hotten, and Judge C. Philip Nichols, Jr.

                                                5
The Court of Appeals assigned this matter to this Court on
March 13, 2012, to conduct a trial of this matter. Respondent
was served with process in January 2013, and filed an Answer
on or about February 6, 2013.
       The Court conducted the trial on March 11 and April 12,
2013. At the March 11 hearing, the parties submitted an agreed
statement of facts and several exhibits. Respondent testified at
the April 12 hearing and submitted several letters from judges
regarding his character.

                    FINDINGS OF FACT

        The Court finds that the following facts have been proven
by clear and convincing evidence:
        Michael Ron Worthy was admitted to the Bar of the
Court of Appeals of Maryland on December 19, 1996. After his
admission to the Bar, he worked as an Assistant State’s Attorney
in Prince George’s County before establishing a law firm
(Williams Worthy, LLP) in 2000. By 2006, Mr. Worthy also
operated a real estate office (Esquire One) and managed several
rental properties. During this time period, the law firm of
Williams Worthy had approximately 14 employees while the
real estate firm of Esquire One had a similar number of real
estate agents. The law firm, the real estate company and the
rental properties all had numerous and separate business records
and bank accounts. Mr. Worthy was not very familiar with all
of the accounting procedures that were necessary to run a real
estate brokerage business and a law firm. His law partner, in
fact, managed the books and records of the law firm.
        Mr. Worthy did not timely file federal tax returns for the
years of 2006 and 2007. During the period of time when those
returns were due, Mr. Worthy had lost some of his financial
records and had to order additional bank records. Those records
were insufficient to adequately prepare the returns. Mr. Worthy
worked with his personal CPA to accurately prepare his tax
returns. However, the tax returns were not timely filed. Mr.
Worthy understood his legal obligation to file returns or obtain
an extension of time. He did not file an extension request for
either year. Mr. Worthy did not attempt to evade responsibility
for his conduct. Mr. Worthy testified that, “It was totally my

                                6
responsibility to understand what the tax laws are. I am a
lawyer.”
        The United States Attorney brought criminal charges
against Mr. Worthy. On July 7, 2010, Mr. Worthy pleaded
guilty in the United States District Court for the District of
Maryland in Criminal No. RWT-10-253 to two counts of willful
failure to file federal tax returns in violation of 26 U.S.C. §
7203. On March 22, 2012, Mr. Worthy was sentenced to six
months incarceration and served his sentence from May through
October of 2012. During his period of incarceration, Mr.
Worthy did not engage in the practice of law.
        In his plea agreement, Mr. Worthy acknowledged that he
owed at least $70,000 in federal taxes for those two years. Mr.
Worthy was not charged with tax fraud or tax evasion, and there
is no allegation that he committed those offenses. Mr. Worthy
is working with the Internal Revenue Service to arrange a
payment plan.
        In addition, Mr. Worthy has taken steps to ensure that his
books and records are properly maintained and that his taxes are
timely filed. He has taken courses involving taxation, hired a
full-time accounting person for his office and meets once a
month with his outside accountant. He no longer runs a real
estate brokerage firm and has lost all of his investment
properties. Mr. Worthy now just practices law in a sole practice
firm.
        Four Judges of the Seventh Judicial Circuit of Maryland
submitted letters regarding Mr. Worthy’s character. The
Honorable Hassan A. El-Amin described Mr. Worthy as having
been “an up-front, no nonsense prosecutor” who always kept his
word. When Mr. Worthy later appeared before Judge El-Amin
when in private practice, his clients were always well-
represented. Mr. Worthy was particularly knowledgeable about
Fourth Amendment issues. Judge El-Amin also noted that Mr.
Worthy had excelled at training young attorneys and that he was
very supportive of the J. Franklyn Bourne Bar Association. He
opined that Mr. Worthy “is a man of good – and in some
respects – outstanding, character.” The Honorable Melanie
Shaw Geter has known Mr. Worthy approximately twenty years.
She notes that Mr. Worthy was always honest with the court in
his interactions and that she did not believe he is a deceitful

                                7
person. The Honorable C. Philip Nichols, Jr. expressed a high
regard for Mr. Worthy and noted that he never had an occasion
to question his professional judgment in court. The Honorable
Michele D. Hotten has known Mr. Worthy for fifteen years. She
wrote that Mr. Worthy “never displayed any traits of dishonesty
or deceit” when appearing before her. She described Mr.
Worthy as “an intelligent, zealous, resourceful, hard-working
attorney”.

                 CONCLUSIONS OF LAW

        The Petition for Disciplinary or Remedial Action alleges
that Mr. Worthy violated Rules 8.4(b), (c) and (d) of the
Maryland Rules of Professional Conduct.
        Rule 8.4(b) states that it is professional misconduct for a
lawyer to “commit a criminal act that reflects adversely on the
lawyer’s honesty, trustworthiness or fitness as a lawyer in other
respects”. Mr. Worthy’s conviction for two counts of failing to
file tax returns establishes that he committed criminal acts. The
Maryland Court of Appeals has held on many occasions that the
willful failure to file tax returns is conduct which violates Rule
8.4(b).
        Rule 8.4(c) states that it is professional misconduct for a
lawyer to “engage in conduct involving dishonesty, fraud, deceit
or misrepresentation”. Although the Respondent willfully failed
to file his tax returns for two years, there is not clear and
convincing evidence showing that he did so dishonestly or in a
deceitful manner. He was not charged with tax evasion or
concealing income. Mr. Worthy testified that he was hampered
in preparing the returns because his partner had control of some
of the business records and that he lost some of the records. He
attempted to recover the records from the bank, but the bank
records were not sufficient to establish all of the information
needed to prepare the returns. While Mr. Worthy’s actions were
inexcusable, there is no evidence that he intended to deceive the
government or avoid his financial obligations. Particularly in
light of the opinions of the Judges regarding Mr. Worthy’s
integrity and honesty, the Court finds that Respondent did not
violate Rule 8.4(c).
        Pursuant to Rule 8.4(d) of the Maryland Rules of

                                8
               Professional Conduct, it is professional misconduct for a lawyer
               to “engage in conduct that is prejudicial to the administration of
               justice”. Mr. Worthy’s willful failure to file tax returns showed
               a disregard for his legal obligations and a lack of respect to
               governmental authority. His conduct placed the legal profession
               in a bad light and erodes public confidence in the integrity of the
               legal profession. The Court finds that Respondent engaged in
               conduct prejudicial to the administration of justice in violation
               of Rule 8.4(d).
                       In summary, the Court finds by clear and convincing
               evidence that Mr. Worthy violated Rules 8.4(b) and (d) of the
               Maryland Rules of Professional Conduct by his willful failure
               to file federal tax returns but that his conduct did not violate
               Rule 8.4(c).

      “This Court has original and complete jurisdiction over attorney discipline

proceedings in Maryland.” Attorney Grievance v. O’Leary, 433 Md. 2, 28, 69 A.3d 1121,

1136 (2013), quoting Attorney Grievance v. Chapman, 430 Md. 238, 273, 60 A.3d 25, 46

(2013). “[W]e accept the hearing judge’s findings of fact as prima facie correct unless

shown to be clearly erroneous.” Attorney Grievance v. Fader, 431 Md. 395, 426, 66 A.3d 18,

36 (2013), quoting Attorney Grievance v. Rand, 429 Md. 674, 712, 57 A.3d 976, 998 (2012).

We conduct an independent, de novo review of the hearing judge’s conclusions of law,

pursuant to Rule 16-759(b)(1).7

      Neither party took exception to Judge McKee’s Findings of Fact and Conclusions of




      7
          Rule 16-759(b) provides, in pertinent part:

               (b) Review by Court of Appeals. (1) Conclusions of law. The
               Court of Appeals shall review de novo the circuit court judge’s
               conclusions of law.

                                               9
Law. We accept “the findings of fact as established for the purpose of determining

appropriate sanctions, if any.” Maryland Rule 16-759(b)(2)(A);8 see Fader, 431 Md. at 427,

66 A.3d at 37; Attorney Grievance v. Nelson, 425 Md. 344, 358, 40 A.3d 1039, 1047 (2012).

“We also accept the conclusions of law if they are supported by the factual findings.”

Attorney Grievance v. Snyder, 406 Md. 21, 28, 956 A.2d 147, 151 (2008), citing Attorney

Grievance v. Mba–Jonas, 402 Md. 334, 344, 936 A.2d 839, 845 (2007). We find that Judge

McKee’s conclusions of law are supported by the findings of fact.

       With respect to sanction, Bar Counsel recommends indefinite suspension from the

practice of law with the right to apply for reinstatement after six months. Worthy requests a

finite six month suspension from the practice of law nunc pro tunc to May 2012, to coincide

with his six months’ incarceration. We will adopt Bar Counsel’s recommendation and

explain.

       We have often stated in attorney grievances cases with respect to sanctions that “our

goal is not ‘to punish the attorney,’ but rather ‘to protect the public and the public’s

confidence in the legal profession [and] to deter other lawyers from violating the Rules of

Professional Conduct.’ To achieve this goal, the sanction should be ‘commensurate with the




       8
           Maryland Rule 16-759(b)(2)(A) provides:

               (2) Findings of fact. (A) If no exceptions are filed. If no
               exceptions are filed, the Court may treat the findings of fact as
               established for the purpose of determining appropriate sanctions,
               if any.

                                              10
nature and the gravity of the misconduct and the intent with which it was committed.’”

Attorney Grievance v. Dore, 433 Md. 685, 717, 73 A.3d 161, 180 (2013) (alterations in

original), quoting Attorney Grievance v. Taylor, 405 Md. 697, 720, 955 A.2d 755, 768 (2008)

(citations omitted).

       In Attorney Grievance v. O’Toole, 379 Md. 595, 843 A.2d 50 (2004), in which we

imposed a thirty day suspension for willful failure to file federal and state income tax returns

for three years, with an attendant arrearage of $7,354.98, we articulated the then existing

range of sanctions in disciplinary cases for willful failure to file tax returns:

                      Where we have found misconduct for an attorney’s
              failure to meet his or her tax obligations, the sanctions have
              ranged widely depending on the circumstances in each case.
              See, e.g., Attorney Grievance Comm’n v. Tayback, 378 Md. 578,
              837 A.2d 158 (2003) (imposing suspension with right to reapply
              after 60 days for willful failure to timely file and timely pay
              federal and state income tax returns); Attorney Grievance
              Comm’n v. Thompson, 376 Md. 500, 830 A.2d 474 (2003)
              (suspending attorney indefinitely with the right to reapply after
              one year for, inter alia, failing to pay federal and state
              withholding taxes); [Attorney Grievance v.] Clark, 363 Md.
              [169,] 183-85, 767 A.2d [865,] 873-74 [(2001)] (suspending
              with immediate right to reapply for repeated failures to file and
              pay withholding tax returns); Attorney Grievance Comm’n v.
              Atkinson, 357 Md. 646, 745 A.2d 1086 (2000) (imposing
              indefinite suspension with right to reapply after one year for
              willful failures to file and pay state and federal tax returns over
              at least ten years); Attorney Grievance Comm’n v. Gavin, 350
              Md. 176, 711 A.2d 193 (1998) (issuing a reprimand for failure
              to correct tax payment and filing delinquencies); [Attorney
              Grievance v.] Post, 350 Md. [85,] 100-01, 710 A.2d [935,]
              942-43 [(1998)] (suspending indefinitely with right to reapply
              in thirty days for failing to timely file and timely pay state
              withholding taxes); Attorney Grievance Comm’n v. Breschi, 340

                                               11
              Md. 590, 667 A.2d 659 (1995) (imposing 180-day suspension
              for failure to timely file and pay federal income tax returns for
              two years); [Attorney Grievance Comm’n v.] Walman, 280 Md.
              [453,] 465-66, 374 A.2d [354,] 362 [(1977)](suspending
              attorney for three years for failing to file and pay returns).

379 Md. at 614-15, 843 A.2d at 61-62. Subsequently, we addressed the appropriate sanction

for willful failure to file tax returns in Attorney Grievance v. Jones, 424 Md. 626, 37 A.3d

316 (2012), in which we imposed an indefinite suspension with the right to apply for

reinstatement no sooner than six months where federal and state personal income tax returns

had not been filed for a period of four years, with an attendant arrearage of $108,000.

       The parties agree, as do we, that, in the abstract, a suspension of six months may be

an appropriate sanction in many cases, but they differ in two respects. Bar Counsel

recommends that Worthy receive an indefinite suspension with the right to apply for

reinstatement after six months, while Worthy requests a six month suspension.

       Worthy also asks that we accede to his request that the suspension be coincident with

his incarceration, because he did not practice law during that period. Worthy advises that

prior to his incarceration he notified clients in writing of the situation, closed his law office

by locking the doors and removing signs identifying it as a law practice and did not have the

office phone answered, but instead routed all calls to a voicemail for return by another lawyer

to notify clients that Worthy could not practice law or be contacted. Worthy asserts that he

“didn’t just walk away” when he went to prison and “let the clients fend for themselves.”

       Addressing the latter request first, we must emphasize that Worthy’s actions in



                                               12
anticipation of his unavailability while incarcerated were what we would expect of any

member of the Bar in his situation of incapacity to practice while incarcerated. In this

respect, Rule 16-760(c) reflects our expectations when an attorney becomes incapable of

representing clients due to disbarment, suspension or inactive status, situations which

certainly are akin to what Worthy experienced:

              (c) Duties of respondent. Unless otherwise stated in the order,
              an order that disbars or suspends a respondent or places a
              respondent on inactive status shall operate as an immediate
              directive that the respondent perform each of the following
              duties in a timely manner:
              (1) The respondent shall not accept any new clients or undertake
              any new or further representation of existing clients.
              (2) The respondent shall take any action necessary to protect
              current clients.
              (3) The respondent shall conclude any current client matters that
              can be concluded within 15 days after the date of the order.
              (4) Within 15 days after the date of the order, the respondent
              shall supply to Bar Counsel or an attorney designated by Bar
              Counsel a list of the attorney’s clients (by name, address, and
              telephone number) whose legal matters have not been concluded
              by the respondent and identify any client matters (by name,
              tribunal, and docket reference) currently pending in any court or
              agency.[9]
              (5) Within 15 days after the date of the order, the respondent
              shall mail a letter to each client whose legal matter has not been
              concluded, to counsel for any other party or to any
              unrepresented party in a pending action or proceeding, and to all
              attorneys with whom the respondent is associated in the practice



      9
          Comment 5 to Rule 1.3, which states that, “[a] lawyer shall act with reasonable
diligence and promptness in representing a client,” also suggests that in the event of a
lawyer’s disability or unavailability, the lawyer should take appropriate measures such as
preparing a plan for client file review by another competent lawyer and notification to each
client of the lawyer’s situation.

                                             13
              of law, notifying each of them of the order and the fact that the
              respondent will be unable to practice law after the effective date
              of the order.[10] The respondent shall supply copies of the letters
              to Bar Counsel or an attorney designated by Bar Counsel.
              (6) Within 30 days after the date of the order, the respondent
              shall withdraw from all client matters.[11]
              (7) Unless suspended for a definite period of not more than one
              year, the respondent shall promptly request the publisher of any


       10
          Rule 1.4(a) also requires that a lawyer, “keep the client reasonably informed about
the status of the matter” and “consult with the client about any relevant limitation on the
lawyer’s conduct when the lawyer knows that the client expects assistance not permitted by
the Maryland Lawyer’s Rules of Professional Conduct or other law.”               See Attorney
Grievance v. Nnaka, 428 Md. 87, 95-96, 50 A.3d 1187, 1192 (2012) (in which the hearing
judge determined that the lawyer violated Rule 1.4 by failing to “consult with his clients
concerning his limitation in representing them in their matters due to his frequent travels to
Nigeria” during a seven month period).
       11
         Rule 1.16 “Declining or Terminating Representation” further provides that a lawyer
must terminate representation when the lawyer’s ability to represent the client is materially
impaired by a physical or mental condition, and the lawyer must “take steps to the extent
reasonably practicable to protect a client’s interest” by giving the client reasonable notice of
the impairment so that the client may obtain other counsel, refunding any unearned payments,
and returning all documents and property:

              (a) Except as stated in paragraph (c), a lawyer shall not represent
              a client or, where representation has commenced, shall withdraw
              from the representation of a client if
                                            ***
              (2) the lawyer’s physical or mental condition materially impairs
              the lawyer’s ability to represent the client;
                                            ***
              (d) Upon termination of representation, a lawyer shall take steps
              to the extent reasonably practicable to protect a client’s interests,
              such as giving reasonable notice to the client, allowing time for
              employment of other counsel, surrendering papers and property
              to which the client is entitled and refunding any advance
              payment of fee or expense that has not been earned or incurred.
              The lawyer may retain papers relating to the client to the extent
              permitted by other law.

                                               14
      telephone directory or law listing to remove any listing or
      reference that suggests that the respondent is eligible to practice
      law.
      (8) The respondent shall deliver promptly to clients with
      pending matters any papers or other property to which the
      clients are entitled or notify the clients and any co-counsel of a
      suitable time and place to obtain the papers and other property
      and call attention to any urgent need to obtain them.
      (9) The respondent shall promptly notify the disciplinary
      authority in each jurisdiction in which the respondent is
      admitted to practice of the disciplinary sanction imposed by the
      Court of Appeals.
      (10) Within 30 days of the effective date of the order, the
      respondent shall file with the Commission an affidavit that
      states (A) the manner and extent to which the respondent has
      complied with the order and the provisions of this section, (B)
      the names of all state and federal jurisdictions in which and
      administrative agencies before which the respondent has been
      admitted to practice, (C) the residence and any other address of
      the respondent to which future communications may be directed,
      (D) the policy number and the name and address of each insurer
      that provided malpractice insurance coverage to the respondent
      during the past five years and the inclusive dates of coverage,
      and (E) the date and manner that a copy of the affidavit required
      by this subsection was served upon Bar Counsel. The affidavit
      shall be accompanied by copies of the list required by subsection
      (c) (4) of this Rule and the letters mailed under subsection (c)
      (5) of this Rule.
      (11) If the respondent is or becomes employed or retained by or
      associated with a lawyer, the respondent shall comply with Rule
      5.3 (d) of the Maryland Lawyers’ Rules of Professional Conduct
      and assist the supervising lawyer in complying with the
      supervising lawyer’s obligations under the Rule.
      (12) The respondent shall maintain records of the various steps
      taken to comply with this section and the order of the Court of
      Appeals and make those records available to Bar Counsel on
      request.

Although Worthy urges that he had done all that would have been expected of him



                                      15
were he to have been suspended from practice during incarceration, Bar Counsel maintains

that Worthy did not because Worthy did not submit the appropriate notices to Bar Counsel

and because his actions after release from incarceration were not consistent with the

argument that he complied with the tenets of the Rule, as he resumed his legal practice upon

release from incarceration and continues to practice law. As a result, what Worthy did in

anticipation of incarceration, notifying clients of his situation and closing his law practice,

was in keeping with what an attorney should do, but less than what an attorney must do if

rendered incapable of practicing law.12



       12
          As Bar Counsel noted at oral argument, Worthy could have requested, prior to
incarceration, a suspension concurrent with his incarceration by filing a petition with this
Court jointly with Bar Counsel, if Bar Counsel had acceded. Rule 16-772 provides, in
pertinent part:

              Consent to discipline or inactive status.
              (a) General requirement. An attorney may consent to
              discipline or placement on inactive status in accordance with
              this Rule.
              (b) Consent to discipline for misconduct. (1) Joint petition.
              An attorney may consent to disbarment or other discipline by
              joining with Bar Counsel in a petition for an order disbarring the
              attorney, suspending the attorney from the practice of law, or
              reprimanding the attorney. The petition shall be signed by the
              attorney and Bar Counsel and filed in the Court of Appeals. If
              a suspension is requested, the petition shall state whether the
              suspension should be indefinite or for a stated period and shall
              set forth any conditions that the parties agree should be imposed.
              If a reprimand is requested, the petition shall state the proposed
              text of the reprimand and any conditions.
              (2) Affidavit required. A joint petition filed under subsection (b)
              (1) of this Rule shall be accompanied by an affidavit by the
                                                                                    (continued...)

                                              16
       We also disagree with Worthy as to the imposition of a finite, nunc pro tunc

suspension for six months rather than an indefinite suspension with the right to apply for

reinstatement after a period of six months. Our resolution emanates primarily from the fact

that at oral argument, Worthy could not specify what, if any, money he has paid to the

Internal Revenue Service to satisfy his arrears, which apparently stems from the fact that his

original agreement to pay the Internal Revenue Service was in default. In this regard,

imposition of an indefinite suspension is appropriate in instances in which the attorney is in

arrears with his repayment of taxes, is not in compliance with a payment plan, or there is


(...continued)
                 attorney that certifies that the attorney:
                 (A) is aware that an investigation or proceeding is currently
                 pending involving allegations of professional misconduct, the
                 nature of which shall be specifically set forth;
                 (B) knows that if a hearing were to be held, sufficient evidence
                 could be produced to sustain the allegations of misconduct;
                 (C) consents to the disbarment or other discipline stated in the
                 petition;
                 (D) gives the consent freely and voluntarily without coercion or
                 duress;
                 (E) is aware of the effects of the disbarment or other discipline
                 to which the attorney is consenting; and
                 (F) agrees to comply with Rule 16-760 and any conditions stated
                 in the petition that the Court of Appeals may impose.
                 (3) Order of the Court of Appeals. Upon the filing of the joint
                 petition and the affidavit, the Court of Appeals may enter an
                 order, signed by the Chief Judge or a judge designated by the
                 Chief Judge, disbarring the attorney by consent from the practice
                 of law in the State, suspending the attorney by consent from the
                 practice of law, or reprimanding the attorney by consent and
                 imposing any conditions stated in the petition. The provisions of
                 Rule 16-760 apply to an order entered under this subsection.

                                                17
uncertainty as to the status of payments and filings. In Attorney Grievance v. Tayback, 378

Md. 578, 837 A.2d 158 (2003), for instance, we explained considerations when determining

sanctions to include “‘the nature and gravity of the violations and the intent with which they

were committed’ . . . the attorney’s remorse for the misconduct, and the likelihood of the

conduct being repeated” and determined that for willful failure to file federal and state

income tax returns resulting in a criminal conviction, indefinite suspension was the

appropriate sanction. Id. at 593-94, 837 A.2d at 167, quoting Attorney Grievance v.

McClain, 373 Md. 196, 211, 817 A.2d 218, 227-28 (2003). In Attorney Grievance v. Clark,

363 Md. 169, 184-85, 767 A.2d 865, 873-74 (2001), we determined that for the attorney’s

willful failure to file withholding tax returns and remittances, an indefinite suspension was

the appropriate sanction, requiring the attorney to provide written documentation that he was

in good standing with his tax obligations upon application for reinstatement.

       The reporting obligations attendant on petitioning for reinstatement relative to filing

of tax returns and reporting of tax payments emanate from Rule 16-781(d)(1) which requires

that an attorney sanctioned for an indefinite period or for more than six months must submit:

              (A) the petitioner’s current address and telephone number;
              (B) the address of each residence during the period of discipline,
              with inclusive dates of each residence;
              (C) documentary evidence supporting the petitioner’s claim that
              the criteria specified in section (g) have been satisfied;
              (D) the name, address, and telephone number of each employer,
              associate, and partner of the petitioner during the period of
              discipline, with the inclusive dates of each employment,
              association, and partnership, the positions held, the names of all
              supervisors, and, if applicable, reasons for terminating the

                                             18
                employment, association, or partnership;
                (E) the case caption, general nature, and disposition of each civil
                and criminal action pending during the period of discipline to
                which the petitioner was a party or in which the petitioner
                claimed an interest;
                (F) a statement of monthly earnings and all other income during
                the period of discipline, including the source;
                (G) a statement of the petitioner’s assets and financial
                obligations;
                (H) the names and addresses of all creditors;
                (I) a statement that any required restitution has been made and
                the amounts paid;
                (J) a statement indicating whether the petitioner has applied for
                reinstatement in any other jurisdiction and the present status of
                each application;
                (K) a statement identifying all other business or occupational
                licenses or certificates applied for during the period of discipline
                and the current status of each application;
                (L) the name and address of each financial institution at which
                the petitioner maintained or was signatory on any account, safe
                deposit box, deposit, or loan during the period of discipline;
                (M) written authorization for Bar Counsel to secure financial
                records pertaining to any account, safe deposit box, deposit, or
                loan at any financial institution identified in subsection (d) (1)
                (L) of this Rule;
                (N) copies of the petitioner’s state and federal income tax
                returns for the three years preceding the effective date of
                discipline and each year thereafter; and
                (O) any other information that the petitioner believes is relevant
                to determining whether the petitioner possesses the character
                and fitness necessary for reinstatement.[13]



       13
            These reporting requirements are in addition to the other requirements of Rule 16-
781:

                (a) Petition. A petition for reinstatement to the practice of law
                shall be filed in the Court of Appeals. It shall be verified and
                include docket references to all prior disciplinary or remedial
                                                                                       (continued...)

                                                19
(...continued)
                 actions to which the petitioner was a party. A copy of the order
                 that disbarred or suspended the petitioner from the practice of
                 law, placed the petitioner on inactive status, or accepted the
                 petitioner’s resignation shall be attached, together with any
                 opinion of the Court that accompanied the order. The petition
                 shall certify that the petitioner has complied in all respects with
                 the provisions of Rule 16-760 and with the terms and conditions
                 of the disciplinary or remedial order. Except as provided in
                 section (e) of this Rule, the petition shall allege facts describing
                 the petitioner’s original misconduct, subsequent conduct and
                 reformation, present character, present qualifications and
                 competence to practice law, and ability to satisfy the criteria
                 specified in section (g) of this Rule.
                                                ***
                 (g) Criteria for reinstatement. The Court of Appeals shall
                 consider the nature and circumstances of the petitioner’s original
                 conduct, the petitioner’s subsequent conduct and reformation,
                 the petitioner’s current character, and the petitioner’s current
                 qualifications and competence to practice law. The Court may
                 order reinstatement if the petitioner meets each of the following
                 criteria or presents sufficient reasons why the petitioner should
                 nonetheless be reinstated:
                 (1) The petitioner has complied in all respects with the
                 provisions of Rule 16-760 and with the terms and conditions of
                 prior disciplinary or remedial orders;
                 (2) The petitioner has not engaged or attempted or offered to
                 engage in the unauthorized practice of law and has not engaged
                 in any other professional misconduct during the period of
                 suspension, disbarment, or inactive status;
                 (3) If the petitioner was placed on inactive status, the incapacity
                 or infirmity (including alcohol or drug abuse) does not now exist
                 and is not reasonably likely to recur in the future;
                 (4) If the petitioner was disbarred or suspended, the petitioner
                 recognizes the wrongfulness and seriousness of the professional
                 misconduct for which discipline was imposed;
                 (5) The petitioner has not engaged in any other professional
                 misconduct since the imposition of discipline;
                                                                                        (continued...)

                                                 20
Specifically, Rule 16-781(d)(1) requires the sanctioned attorney to submit “state and federal

income tax returns for the three years preceding the effective date of discipline and each year

thereafter,” as well as financial information regarding the attorney’s monthly income, assets,

creditors, financial obligations, and restitution paid. Worthy, then, should he petition for

reinstatement, would have to demonstrate more attentiveness in his obligations to the

publicans than he has on the record before us.

       We, therefore, determine that the imposition on Michael Ron Worthy of an indefinite

suspension with the right to apply for reinstatement after six months is the appropriate

sanction.

                                             IT IS SO ORDERED; RESPONDENT SHALL
                                             PAY ALL COSTS AS TAXED BY THE


(...continued)
                 (6) The petitioner currently has the requisite honesty and
                 integrity to practice law;
                 (7) The petitioner has kept informed about recent developments
                 in the law and is competent to practice law; and
                 (8) The petitioner has paid all sums previously assessed by the
                 order of the Court of Appeals.
                 (h) Disposition. Upon review of the petition and Bar Counsel’s
                 response, the Court of Appeals may order (1) dismissal without
                 a hearing, (2) reinstatement, or (3) further proceedings in
                 accordance with section (i) of this Rule.


                                               21
CLERK OF THIS COURT, INCLUDING
THE COSTS OF ALL TRANSCRIPTS,
PURSUANT TO MARYLAND RULE 16-761,
FOR W HICH SUM JUDG M ENT IS
ENTERED IN FAVOR OF THE ATTORNEY
GRIEVANCE COMMISSION AGAINST
MICHAEL RON WORTHY.




 22